Citation Nr: 0028326	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-21 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides during service.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claims of entitlement to service connection for a skin 
condition and entitlement to a rating in excess of 10 percent 
for PTSD.

In March 1997, the Board remanded the veteran's case to the 
RO for further evidentiary development.  The requested 
development was completed, and in June 2000, the RO issued a 
Supplemental Statement of the Case in which it continued to 
deny the veteran's claim of entitlement to service connection 
for a skin disorder, claimed as due to exposure to 
herbicides.  The RO also granted an increased evaluation, 30 
percent, for the veteran's service-connected PTSD.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (Court) held that on a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded. In this case, the veteran has continued to express 
disagreement with the assigned disability rating.



FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran's service-connected PTSD is manifested by 
generally satisfactory functioning with no more than moderate 
impairment and intermittent periods of inability to perform 
tasks due to such symptoms as depressed mood, panic attacks 
once every two months, chronic sleep impairment, and mild 
memory loss.

2.  The veteran has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim of 
entitlement to service connection for skin disorder is 
plausible.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

2.  The veteran's claim of entitlement to service connection 
for skin disorder, claimed as due to exposure to herbicides 
during service, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for PTSD.  He is also seeking entitlement to service 
connection for a skin disorder, which he claimed as due to 
exposure to herbicides during service.  

The threshold question with regard to any claim is whether 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims [known 
as the United States Court of Veterans Appeals prior to March 
1, 1999 and hereinafter "the Court"] has held that a well-
grounded claim is one which is plausible, meritorious on its 
own, or capable of substantiation. Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim of entitlement to service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required."  Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In the interest of clarity, the Board will separately address 
the issues on appeal.

1.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (1999).

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas, 1 Vet. App. 
at 311; see also VAOPGCPREC 3-2000 (2000) [opinion of VA 
General Counsel that the decision in Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change, and that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.].  
See also 38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 
14.507 (1999) [precedential opinions of VA's General Counsel 
are binding on the Board].

The Board notes that the RO provided the veteran with notice 
of both the old and the revised regulations in the June 2000 
Supplemental Statement of the Case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993)

Before November 7, 1996, the VA Schedule for rating PTSD read 
as follows:

100% The attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70% Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30% Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On and after November 7, 1996, the VA Schedule read as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. 4.6 (1998).  It should also be noted 
that use of terminology such as "moderate" and "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 4.2, 4.6 (1999).

The Court has stated that the word "definite", as used in the 
old schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of 
impairment, which would lead to an award at the 30 percent 
level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  In a precedent opinion, dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  
VA, including the Board, is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 1991); 38 
C.F.R. § 3.101 (1999).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships. 


Factual Background

As will be discussed in greater detail below, some of the 
veteran's records prior to 1991 have been lost.  The record 
reflects that service connection was initially granted for 
PTSD in a May 1992 rating decision. 

The record reflects that in June 1993, the veteran underwent 
a VA psychiatric examination.  The veteran reportedly 
described a full spectrum of PTSD symptoms after he first 
returned from Vietnam, which have gradually abated over the 
years.  He reported that he still experienced persistent 
problems with sleep disturbance with many awakenings 
throughout the night.  The veteran stated that he still had 
problems with impaired concentration and mood liability, with 
periods of depression that he ascribed to several medical 
problems.  The VA psychiatrist noted that the veteran 
described a stable employment history of twelve years as a 
ranch hand in Texas.  The veteran reportedly left that job in 
hopes of finding one with fewer hours, but instead ended up 
working as a mechanic for a meat packing plant, which also 
required him to work long hours.  The veteran also reportedly 
described a stable family history, with a marriage of 23 
years duration and nice children ranging from 18 months to 23 
years old.  The psychiatrist noted a diagnosis of PTSD, 
largely in remission.

In a July 1993 rating decision, the RO denied an increased 
evaluation for the veteran's service-connected PTSD, which 
was then evaluated as 10 percent disabling.  That decision 
was not appealed.

VA outpatient treatment records reveal that in June 1993, the 
veteran reported that he had recently separated from his 
wife.  In July 1993, he reported experiencing depression due 
to the break-up of his marriage and difficulties he was 
having in working out the custody of his children.  VA 
outpatient treatment records dated throughout July 1993 and 
August 1993 show that the veteran was receiving continued 
treatment for depression over the break-up of his marriage.

In January 1995, the veteran filed a claim of entitlement to 
an increased disability rating for his service-connected 
PTSD.  He indicated that he had been receiving outpatient 
treatment for six months at the VA Medical Center (VAMC) in 
Sepulveda, California.

In April 1995, the RO obtained the veteran's VA outpatient 
treatment records from the Sepulveda VAMC.  Although these 
records reveal that the veteran received treatment for PTSD 
on several occasions throughout 1992 and 1993, there is no 
indication in these records that the veteran received any 
treatment for his PTSD at this facility in either 1994 or 
1995.

In a rating decision issued in April 1995, the RO denied the 
veteran's claim of entitlement to an increased evaluation for 
PTSD.  Later that month, the veteran submitted a signed 
statement in which he expressed disagreement with that 
decision.  He essentially contended that he still suffered 
from PTSD and that his symptoms were continuing to worsen.

In July 1995, the veteran was provided with a VA psychiatric 
examination.  The veteran reported that his symptoms had 
increased over the past two years and that his family life 
had gone downhill.  The veteran stated that his marriage had 
seemed harmonious until 1993, when his wife unexpectedly ran 
off with another man.  His wife had reportedly led a chaotic 
existence since then, which included falling prey to several 
con artists and drug abusers.  The veteran indicated that 
they shared custody of his children, six of whom were still 
under the age of 18, and that he was very concerned that she 
was not providing adequate care for them.  The veteran 
reported that he was experiencing hyperarousal symptoms, 
exaggerated startled response, and some hypervigilance.  He 
indicated that his sleep was disturbed and that he 
experienced intrusive recollections of his Vietnam 
experiences.  The veteran stated that he was leading a 
reclusive existence with little socialization, and that he 
was irritable at times, although he avoided any trouble with 
the law or at work due to this problem.  He reported that he 
was still working long hours as a mechanic, 50 to 60 a week, 
although he felt that he might have to supplement this with 
another job.

Upon examination, the VA psychiatrist found the veteran to be 
alert and oriented, although he looked somewhat fatigued and 
less fit than in the past.  His affect was noted to be 
depressed and he reportedly became tearful several times when 
describing his current difficulties.  The psychiatrist noted 
that the veteran had contemplated suicide at times, but felt 
he could not do it because of his children.  No evidence of a 
psychotic disorder or cognitive impairment was found.  The 
psychiatrist noted that the veteran was maintaining hope that 
this was the low point of his life, and that he would be able 
to turn around the financial and family problems he was 
experiencing.  The psychiatrist noted a diagnosis of PTSD.

In June 1995, the veteran presented testimony at a personal 
hearing at the RO.  The veteran testified that he had been to 
court and that he and his wife were given joint custody of 
their children.  He indicated that the situation with his 
wife was not a problem as long as he had his children.  The 
veteran further testified that he was still experiencing 
difficulties sleeping and that he did not like to hang out in 
large groups.  He indicated that he experienced nightmares 
about Vietnam and that he often woke up at night.  He 
indicated that he felt that the worst symptoms of his PTSD 
were loneliness and the stress he would feel when he thought 
about things that happened during the war.  He stated that he 
had experienced thoughts of suicide but did not do it because 
of what it might do to his children.

As noted above, the Board remanded the veteran's case in 
March 1997 for additional evidentiary development.  The Board 
determined that pursuant to the Court's holding in Karnas, 1 
Vet. App. at 311, the veteran's case must be remanded so that 
RO could consider his claim under the new regulations 
pertaining to rating PTSD.  The Board also determined that 
the veteran should be provided with another psychiatric 
examination in order to assess the current severity of his 
PTSD.

In December 1997, the RO obtained the veteran's complete 
outpatient treatment records from the VAMC in Bakersfield, 
California.  These records are negative for any indication 
that the veteran had received treatment for his PTSD from 
that facility since 1993.

In May 1999, in accordance with the Board's remand 
instructions, the veteran was provided with another 
psychiatric examination, which was conducted by a private 
psychiatrist on a fee basis.  The veteran reported that he 
had received treatment at the Bakersfield VAMC since 1992, 
but had not received any treatment for the last two years.  
He indicated that he experienced flashbacks of Vietnam and 
that he would experience crying spells, especially when he 
would see someone in pain and would feel helpless.  The 
psychiatrist found that the veteran was alert and oriented, 
and that he did not show any impairment of thought processes 
or communication.  The psychiatrist also noted that he did 
not experience any delusions or hallucinations, and that he 
did not have any suicidal or homicidal thoughts.  There was 
no evidence of any inappropriate behavior noted during the 
examination, and no evidence of any obsessive or ritualistic 
behavior.  The psychiatrist found that the veteran was able 
to maintain minimum personal hygiene and to perform other 
basic activities of daily living.  The veteran's rate and 
flow of speech was found to be normal and logical, but his 
mood was noted to be depressed.  The veteran reported mild 
memory loss, and that he experienced panic attacks once every 
two months, which might last for half an hour.  He indicated 
that he had nightmares once every ten days, and that he could 
not sleep well.  The veteran stated that he had experienced 
some suicidal thoughts in 1993, but had not had any since and 
had never attempted suicide.  The psychiatrist noted that the 
veteran had become socially isolated due to his PTSD, and 
that his social contacts were currently limited to immediate 
family members.  

The psychiatrist noted a diagnosis of PTSD and assigned GAF 
score of 60 for moderate symptoms, including occasional panic 
attacks and social isolation.  The psychiatrist concluded 
that the veteran's complaints of sleep difficulties, 
nightmares, panic disorder, and social isolation were all 
attributable to his PTSD.  The psychiatrist noted that his 
sleep difficulty included nightmares, waking up crying, and 
waking up in cold sweats.  The psychiatrist further concluded 
that the veteran's current level of functioning showed 
moderate impairment, which was consistent with a GAF score of 
60.  It was noted that the veteran had reported working as a 
mechanic for 14 years and that he denied losing any time from 
work.

In the June 2000 Supplemental Statement of the Case, the RO 
granted an increased evaluation, 30 percent, for the 
veteran's service-connected PTSD.

Analysis

Preliminary matters - well groundedness; duty to assist; 
standard of review

As an initial matter, the Board concludes that the veteran's 
claim of entitlement to an increased rating for PTSD is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  As noted above, this case was 
remanded by the Board in March 1997 for additional 
evidentiary development, which was completed by the RO.  
There is now ample medical and other evidence of record, the 
veteran has been provided with a recent psychiatric 
examination, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

The record reflects that in 1991 the veteran's original 
claims folder was discovered to have been lost.  The Board 
notes that this occurred before the veteran filed his initial 
claim of entitlement to service connection for PTSD in July 
1991.  Therefore, it appears that all evidentiary development 
undertaken with respect to the veteran's initial service 
connection claim, including obtaining his service medical 
records, occurred after the claims folder was reconstructed.  
All evidentiary development undertaken with respect to the 
veteran's present claim for an increased rating for PTSD, 
which was filed in January 1995, also occurred well after his 
claims folder had been reconstructed.  Thus, the Board 
believes that the loss of the veteran's claims folder prior 
to 1991 has not resulted in the loss of any medical or other 
records pertinent to his current appeal.  Nonetheless, the 
Board is acutely aware that the Court has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind. The case law does not, however, 
lower the legal standard for proving a claim but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
appellant. Russo v. Brown, 9 Vet. App. 46 (1996).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board wishes to emphasize that the evidentiary threshold 
for determining that a claim is well grounded is "low", 
meaning that it need only be demonstrated that a claim is 
plausible or capable of substantiation.  See Hensley v. West, 
212 F. 3d 1255, 1260 et seq. (Fed. Cir. 2000).  The standard 
of review for adjudicating a claim on its merits, set out in 
the paragraph immediately above, is necessarily higher.  All 
evidence, not just the veteran's statements, must be 
evaluated by the Board in a merits determination.  

Discussion

In accordance with the Court's ruling in Karnas, the Board 
has considered the veteran's claim under both the current and 
the former schedular criteria in order to determine which 
version is most favorable to him.  See Karnas, 1 Vet. App. at 
311;  VAOPGCPREC 3-2000. 

i.  Former criteria

Under the former rating criteria, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 30 percent for the veteran's PTSD.  In this 
regard, the Board found the most probative evidence of record 
to be the report of the veteran's May 1999 psychiatric 
examination.  After conducting a thorough examination of the 
veteran, the psychiatrist specifically concluded that the 
veteran experienced only a "moderate" level of impairment 
as a result of his service-connected PTSD.  In reaching this 
conclusion, the psychiatrist found that the veteran suffered 
from a variety of symptoms, including sleep difficulties, 
nightmares, a panic disorder, and social isolation, all of 
which were attributable to his PTSD.  The psychiatrist 
further concluded, however, that these symptoms were 
consistent with only moderate impairment due to PTSD.

The Board has considered the results of the veteran's July 
1995 VA psychiatric examination.  However, although the 
veteran indicated during this examination that he was going 
through a difficult time in his life due to various marital 
and financial problems, the report of this examination 
reveals that he also reported PTSD symptoms that appear to be 
generally consistent with those reported during his May 1999 
psychiatrist examination.  For example, the veteran indicated 
that he experienced sleep difficulties, nightmares, and 
social isolation.  In addition, the VA psychiatrist also 
noted that the veteran had demonstrated a depressed mood 
during the exam.  Although the Board recognizes that the 
veteran also reported exaggerated startled response and some 
hypervigilance, the Board believes that these symptoms are 
also consistent with a moderate level of impairment.  
Furthermore, despite the veteran's increasing difficulties in 
his personal life during this period, he reported that he was 
still able to work full-time at his job and that he had not 
missed any days due to his service-connected disability.  In 
fact, the veteran indicated that he was considering the 
possibility of obtaining a second job in order to assist him 
in dealing with his financial problems.  In essence, although 
it is clear that the veteran was going through a period of 
unusual marital and financial difficulties at the time of his 
July 1995 examination, the Board believes that the results of 
this examination are consistent with the level of impairment 
demonstrated during the veteran's May 1999 psychiatric 
examination.  

In short, the Board finds that the preponderance of the 
competent and probative evidence supports the conclusion that 
the veteran experiences no more than a moderate level of 
impairment due to his PTSD.  Furthermore, the Board also 
finds that a moderate level of impairment due to PTSD is 
consistent with no more than a 30 percent disability rating 
under the old criteria.  As noted above, the VA General 
Counsel has specifically held that the word "definite", as 
used in the old schedular criteria for a 30 percent 
evaluation, is to be construed as "distinct, unambiguous, and 
moderately large in degree."  O.G.C. Prec. 9-93 (Nov. 9, 
1993).  The General Counsel also went on to say that the word  
"definite" represented a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  Therefore, as the veteran's PTSD has been 
characterized as no more than "moderate" in degree, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 30 percent under the old criteria for 
"definite" impairment.  O.G.C. Prec. 9-93 (Nov. 9, 1993).

The Board notes that the veteran received ongoing counseling 
for his PTSD throughout 1992 and 1993.  The records of this 
treatment have been obtained and associated with the claims 
folder, and have been referred to by the veteran on several 
occasions.  However, while the Board believes that these 
records are pertinent to understanding the history of the 
veteran's PTSD, the Board does not believe that these records 
are probative in determining the current severity of his 
disorder.  As noted above, the RO denied a claim of 
entitlement to an increased evaluation for PTSD in a July 
1993 rating decision.  That decision was not appealed.  The 
veteran subsequently filed another claim of entitlement to an 
increased evaluation for PTSD in January 1995.  The Court has 
held that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco, 7 Vet. App. at 58.  In this instance, the 
Board has considered the competent and probative evidence of 
record in this regard, which consists primarily of the 
veteran's own contentions and the reports of the July 1995 
and May 1999 psychiatric evaluations described above.  The 
Board finds that the preponderance of this evidence supports 
the conclusion that the veteran experiences no more than a 
moderate level of impairment due to his PTSD, which is 
consistent with no more than a 30 percent evaluation under 
the old criteria.

In summary, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent under 
the old criteria.  This conclusion is based on the competent 
medical evidence of record, which reveals that the veteran 
experiences no more than a definite level of impairment as 
defined by the old criteria.

ii.  Revised criteria

With respect to the new criteria, the Board finds that the 
preponderance of the evidence is against a 50 percent 
disability rating.  Although the Board recognizes that the 
veteran experiences depressed mood, anxiety, panic attacks 
once every two months, chronic sleep impairment, and mild 
memory loss, these symptoms are appropriately compensated by 
a 30 percent disability rating under the new criteria.  There 
is no indication, however, that he experiences panic attacks 
more than once a week, difficulty in understanding complex 
commands, impaired judgment, impaired abstract thinking, or 
disturbances of motivation and mood so severe as to warrant a 
50 percent disability rating under Diagnostic Code 9440.  
There is also no indication that he experiences flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, or impairment of both short- and long-term memory so 
as to warrant a 50 percent disability rating.

In this regard, the Board again found the most probative 
evidence of record to be the report of the May 1999 
psychiatrist, who specifically concluded that the veteran's 
PTSD was primarily manifested by sleep difficulties, 
nightmares, panic disorder, and social isolation.  The 
psychiatrist further found that the rate and flow of the 
veteran's speech was normal and logical, and that there was 
no evidence of any impairment of thought processes or 
communication.  The psychiatrist also found that the veteran 
had reported experiencing only mild memory loss, and that his 
panic attacks occurred only once every two months.  As 
discussed in detail above, the Board believes the results of 
the May 1999 psychiatric examination to be consistent with 
those of his July 1995 VA psychiatric examination.  
Therefore, the Board finds that the preponderance of the 
competent and probative evidence of record is against a 
rating of 50 percent under the new criteria.

Additionally, the Board finds that the preponderance of the 
evidence is against a rating of 70 percent under the new 
criteria, as there is no evidence that the veteran 
experiences suicidal ideation, obsessional rituals, impaired 
impulse control, or spatial disorientation.  There is also no 
evidence that the veteran experiences neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances, or speech that is intermittently illogical, 
obscure, or irrelevant.  As noted above, the May 1999 
psychiatrist found that the veteran was able to maintain his 
personal hygiene.  The psychiatrist also found that there was 
no evidence of any obsessive or ritualistic behavior, and no 
evidence of any suicidal ideation.  Although the Board 
recognizes that the veteran did report during his personal 
hearing that he had contemplated suicide in the past, he 
indicated that it was without any current intent or plan.  In 
addition, the veteran has consistently reported that he has 
been able to maintain consistent full-time employment without 
missing any days at work due to his PTSD.

In short, the Board finds that the competent and probative 
evidence of record demonstrates that the veteran's PTSD is 
manifested by generally satisfactory functioning with no more 
than intermittent periods of an inability to perform tasks 
due to such symptoms as depressed mood, panic attacks once 
every two months, chronic sleep impairment, and mild memory 
loss.  Therefore, the Board finds that the preponderance of 
the evidence is against a rating in excess of 30 percent 
under the new criteria.

iii.  Conclusion

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
a disability rating in excess of 30 percent under both the 
new and old criteria.  The Board is, of course, cognizant of 
contentions made by the veteran to the effect that his 
service-connected PTSD is causing him difficulty.  The Board 
has no reason to doubt the sincerity of the veteran in this 
regard.  The currently assigned disability rating is 
recognition that problems exist.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired]. 

As explained in detail above, the Board has reviewed the 
medical evidence of record and has found that the level of 
impairment resulting from the veteran's PTSD is consistent 
with the assignment of no more than a 30 percent disability 
rating under both the new and old criteria.  The Board can 
discern, in this case, little if any difference between the 
former and the current rating criteria and has applied both 
criteria to no avail.  See VAOPGCPREC 3-2000.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides during service.

Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection may 
also be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection - Agent Orange exposure

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases will 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumptions of 
§ 3.307(d) are also satisfied: chloracne or other achneform 
disease consistent with chloracne, Hodgkin's disease, 
Multiple myeloma, Non-Hodgkin's lymphoma, Acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other achneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit held in Combee v. Brown that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam (See 38 C.F.R. § 3.309(e)), but 
must also determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).  In other words, the fact that the veteran 
does not meet the requirements of 38 C.F.R. § 3.309 does not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to Agent Orange during service 
caused his current disabilities.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(d).

Well-grounded claims

The law and regulations with respect to well-grounded claims 
have been set out above.  With specific reference to claims 
of entitlement to service connection, in order for such 
claims to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); (3) a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having reviewed the complete record, the Board concludes that 
the veteran's claim of entitlement to service connection for 
a skin disorder is well grounded.  There is evidence of a 
current skin disability, and there is evidence that the 
veteran served in Vietnam.  The Board's conclusion is based 
primarily on the opinion of a February 1994 VA examiner, who 
noted a diagnosis of "skin rash exposed to Agent Orange."  

The Board is of course aware that February 1994 VA examiner's 
statement may be interpreted as falling somewhat short of a 
specific opinion that the veteran's claimed skin disorder is 
the result of exposure to herbicides during service.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  However, the Board has concluded 
that the VA examiner's statement, although somewhat vague, is 
sufficient for the limited purpose of rendering this claim 
well grounded.  See Alemany v. Brown 9 Vet. App. 518, 519 
(1996).  

Furthermore, although the opinion of the VA examiner refers 
only to exposure to Agent Orange during service, the Board 
notes that this opinion also serves to well ground the 
veteran's claim for a skin condition on all potential bases 
other than exposure to herbicides during service.  See 
Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 2000) 
[holding that once a veteran has properly made out a well-
grounded claim for a current disability as a result of a 
specific in-service occurrence or aggravation of a disease or 
injury, such as exposure to herbicides, the agency's duty to 
assist pursuant to section 5107(a), attaches to the 
investigation of all possible in-service causes of that 
current disability, including those unknown to the veteran].

Having found the claim to be well grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim under 38 U.S.C.A. § 5107(b). In accordance with 
this duty, and for the reasons and bases set forth in the 
remand portion of this decision, the Board believes that 
further development is necessary before the veteran's claim 
can be properly adjudicated.

ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD is denied.

The veteran's claim of entitlement to service connection for 
a skin disorder, claimed as due to exposure to herbicides 
during service, is well grounded.  To this extent only, the 
appeal is granted.


REMAND

As noted above, the veteran has submitted a well-grounded 
claim of entitlement to service connection for skin disorder.  
Thus, VA has a duty to assist the veteran in the development 
of facts pertinent to his claim under 38 U.S.C.A. § 5107(b).

The record reflects that the veteran's current appeal arose 
out of a claim of entitlement to service connection for a 
skin disorder that was filed in February 1991.  In a 
statement submitted in April 1991, the veteran indicated that 
he had filed a previous claim for service connection in 
either 1981 or 1982.  During his June 1995 personal hearing, 
the veteran also indicated that he had originally obtained 
outpatient treatment from VA for a skin condition in the 
1970's.  Although he could not remember the precise location 
or date of this treatment, he stated that he believed that it 
was at a VA clinic in Texas and that it started "fairly 
soon" after he was discharged from service.

As noted above, the RO discovered in 1991 that the veteran's 
original claims folder had been lost.  Attempts to locate the 
original file at that time were unsuccessful and a 
reconstructed claims folder was provided.  However, it 
appears that no attempt has been made by the RO to obtain 
records of medical treatment received from VA prior to 1991.  

The Court has held that items generated by VA are held to be 
in "constructive possession" and must be obtained and 
reviewed to determine their possible effect on the outcome of 
a claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Further, the Court has also held that VA medical center 
records are to be requested in all cases, as these records 
are considered to be in VA custody.  McCormick v. Gober, No. 
98-48 (U.S. Vet. App. Aug. 18, 2000) [citing to VBA Letter 
20-99-60]. 

The veteran has indicated that he received outpatient 
treatment from VA for his skin condition soon after he was 
discharged from service.  Pursuant to the Court's holdings in 
Bell and McCormick, the Board finds that a remand of this 
case is necessary, in order to provide the RO with an 
opportunity to obtain the records of this treatment.  
Furthermore, the Board notes that the veteran has also 
indicated that he filed a claim for service connection in 
either 1981 or 1982.  Therefore, the Board finds that the RO 
should also attempt to locate any pertinent VA medical 
records from this period which may have been promulgated as a 
result of that claim.

Although the Board regrets further delay, in light of the 
reasons and bases set forth above, additional development is 
warranted.  This case is accordingly remanded for the 
following actions:

1.  The RO should contact the veteran and 
request that he assist in identifying all 
VA and non-VA medical care providers who 
may have treated his skin condition since 
he was discharged from service.  After 
securing any necessary releases, the RO 
should obtain copies of all treatment 
records referred to by the veteran which 
have not been previously obtained.  
Regardless of the veteran's response, the 
RO should obtain copies of all pertinent 
VA treatment records that may be 
available from the VA Texas Health Care 
System since August 1969.  These records 
should then be associated with the claims 
folder.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a skin disorder, on both a 
direct basis and as due to exposure to 
herbicides.  Additional evidentiary 
development may be undertaken, if deemed 
appropriate by the RO, to include 
scheduling the veteran for a VA 
dermatology examination and/or securing 
the opinion of a physician as to the 
nature and etiology of any current skin 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

